Order, Supreme Court, Bronx County (Mary BriganttiHughes, J.), entered on or about August 3, 2009, which, inter alia, granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
In attempting to serve process on defendant, a foreign limited liability company authorized to do business in New York, plaintiff served defendant’s attorneys instead of serving the Secretary of State, as required by Limited Liability Company Law § 303. Despite being twice alerted to the error by defense counsel, plaintiff never served the Secretary of State. “Notice received by means other than those authorized by statute does not bring a defendant within the jurisdiction of the court” (Macchia v Russo, 67 NY2d 592, 595 [1986]). The fact that defendant’s attorneys would have received a copy of process from the Secretary of State does not avail plaintiff (see Fwu Chyuang Chow v Kenteh Enters. Corp., 169 AD2d 572 [1991]). Concur— Gonzalez, P.J., Acosta, Freedman and Abdus-Salaam, JJ.